Citation Nr: 0834127	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Overton Brooks Medical 
Center in Shreveport, Louisiana


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Glenwood Regional Medical Center in West 
Monroe, Louisiana on April 7, 2006.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1973 to January 
1976.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 determination of VA's 
Overton Brooks Medical Center in Shreveport, Louisiana.  

For the reason that follows, the Board REMANDS this claim to 
VA's Overton Brooks Medical Center in Shreveport, Louisiana.  


REMAND

The veteran claims entitlement to payment of unauthorized 
medical expenses for services rendered at Glenwood Regional 
Medical Center in West Monroe, Louisiana on April 7, 2006.  
Additional action is necessary before the Board decides this 
claim.

According to a statement of the case issued in December 2006, 
the veteran filed his claim in May 2006 and VA's Overton 
Brooks Medical Center in Shreveport, Louisiana denied it in 
August 2006 on the basis that the veteran did not timely 
submit information VA requested following its receipt of the 
veteran's claim.  Copies of the veteran's claim and VA's 
denial letter are not of record.

Thereafter, the veteran submitted a notice of disagreement 
and copies of documents substantiating his claim.  The 
veteran claims that one such document, a VA Form 10-583 dated 
July 3, 2006 with attached private medical records, 
establishes that he submitted the requested information in a 
timely manner.  VA's copy of the VA Form 10-583 is not in the 
claims file; therefore it is impossible to determine its 
receipt date.

Given that the claim on appeal involves one question, that 
is, whether the veteran timely submitted information in 
support of his claim in response to VA's request for such 
information, it is imperative for VA to associate with the 
claims file its copies of the aforementioned documents.  Only 
then will the Board be able to determine whether VA received 
the requested information in a timely manner.   

The Board REMANDS this case for the following action:

1.  Associate with the claims file VA's 
copies of the veteran's claim and VA Form 
10-583 (allegedly sent on July 3, 2006), 
which include the stamped receipt dates, 
and the letter denying the veteran's 
claim.  

2.  Readjudicate the claim based on all 
of the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran a supplemental statement of 
the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




